Citation Nr: 0503741	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus in 
each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.


FINDING OF FACT

The veteran is in receipt of a ten percent rating for 
tinnitus.


CONCLUSION OF LAW

Separate 10 percent ratings for tinnitus in both ears are not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); VAOPGCPREC 
2-2003 (May 23, 2003); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The issue currently before the Board however is entitlement 
to separate disability ratings for each ear for the veteran's 
service-connected tinnitus, and a recent VA General Counsel 
opinion has concluded that the notice provisions of 
38 U.S.C.A. § 5103(a) do not apply to such claims.  See 
VAOPGCPREC 2-2004 (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by a prior precedent opinion of the General 
Counsel (see VAOPGCPREC 2-2003)).  Accordingly, no further 
development to satisfy the VCAA's duty to notify the veteran 
is required.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

In the present case, there is no reasonable possibility that 
any assistance from VA would aid the veteran in 
substantiating his claim because, as will be explained 
further below, current law prohibits the assignment of 
separate ratings for each ear for tinnitus.  Accordingly, the 
Board finds that VA is not required to assist the veteran in 
the development of this claim.  See also, Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (in cases where the law is 
dispositive of the claim, the claim should be denied due to a 
lack of entitlement under the law).  

Entitlement to separate 10 percent ratings for tinnitus in 
each ear.

In the present case, the veteran is expressing 
dissatisfaction with the 10 percent rating assigned after the 
grant of service connection for his tinnitus.  Disability 
evaluations are determined by comparing the manifestations of 
a particular disability with the criteria set forth in the 
Diagnostic Codes of the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 4 (2004).  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from service-connected disability.  38 C.F.R. § 4.1 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
At the time he filed his claim for entitlement to service 
connection for tinnitus in April 2003, Diagnostic Code 6260 
provided a maximum 10 percent rating for recurrent tinnitus.  
A note following the diagnostic code stated that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or another 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1997).  

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still allows for a maximum 10 percent 
rating for recurrent tinnitus.  However, the notes following 
the diagnostic code now include the following:  Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head; 
objective tinnitus (in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (effective from June 13, 2003).  

The veteran argues that he is entitled to separate 10 percent 
ratings for each ear because his tinnitus is bilateral in 
nature.  He asserts that 38 C.F.R. § 4.25 requires rating his 
tinnitus separately for each ear, as that provision provides, 
in pertinent part, that "[e]xcept as otherwise provided in 
this schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accidents, etc., are to be rated separately[,] as are all 
other disabling conditions, if any."  See 38 C.F.R. 
§ 4.25(b) (2004).  

It is noted that it has been VA's policy for a number of 
years that where tinnitus is to be rated as a disability in 
its own right, only one 10 percent rating is assignable for 
the tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  See 67 Fed. Reg. 59,033 (2002); 68 
Fed. Reg. 25,822, 25,823 (2003).  Moreover, effective June 
13, 2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic 
Code 6260 now specifically require the assignment of a single 
evaluation, even for bilateral tinnitus.  While the veteran 
contends that 38 C.F.R. § 4.25(b) nevertheless authorizes the 
assignment of separate compensable evaluations for bilateral 
tinnitus, VA's Secretary specifically rejected this argument 
in codifying the policy of assigning only a single evaluation 
for bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 
(2003) ("...to rate each ear separately would be a violation 
of the principle of 38 C.F.R. § 4.25(b) that a 'single 
disease entity' is to be given a single rating").

It is also pointed out that on May 22, 2003, VA's Office of 
General Counsel issued a precedent opinion holding that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  As discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus which arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose 
of rating tinnitus, the perception of sound in one or both 
ears is irrelevant and the assignment of separate ratings 
based on each ear is impermissible, even under the old 
version of the rating criteria.  See VAOPGCPREC 2-2003.  

Diagnostic Code 6260, under which the veteran's tinnitus is 
currently rated, now specifically provides, consistent with 
prior VA policy, that only a single 10 percent evaluation is 
assignable for bilateral tinnitus, and in codifying that 
policy VA's Secretary has indicated that 38 C.F.R. § 4.25(b) 
does not allow for the assignment of separate evaluations for 
bilateral tinnitus.  More importantly, VA's Office of General 
Counsel has specifically held that separate ratings for 
tinnitus for each ear may not be assigned under any 
diagnostic code.  The Board is bound in its decisions by the 
precedent opinions of VA's General Counsel.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

Consideration has also been given as to whether an evaluation 
in excess of 10 percent is warranted for the veteran's 
tinnitus on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that the veteran's tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2004).  

In conclusion, 10 percent is the maximum rating available for 
tinnitus whether it is unilateral or bilateral.  The 
preponderance of the evidence is against the veteran's 
claim; hence, the doctrine of reasonable doubt is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for separate 10 percent ratings for 
tinnitus in both ears must be denied.  




ORDER

Entitlement to separate 10 percent ratings for tinnitus in 
both ears is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


